Citation Nr: 9909922	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-34 662	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

3.  Entitlement to an increased rating for sinusitis with 
headaches, currently rated as 10 percent disabling.  

4.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 for a period of 
hospitalization in 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1973 to April 1975.

2.	On March 23, 1999 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, New 
Orleans, Louisiana, that the veteran died on February [redacted] 
1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).
ORDER

The appeal is dismissed.



		
BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

